1 N.Y.3d 590 (2004)
STEPHANIE BRUKER, Appellant,
v.
SULLIVAN AND LIAPAKIS, P.C., et al., Respondents.
STEPHANIE BRUKER, Appellant,
v.
SUSAN SAVOCA, Respondent.
Court of Appeals of the State of New York.
Submitted November 17, 2003.
Decided January 12, 2004.
Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as (1) dismissed appeals from Supreme Court orders denying reargument, (2) affirmed so much of a different Supreme Court order as denied appellant's cross motion for leave to amend the complaint, and (3) denied appellant's motion to enlarge the record on appeal, dismissed upon the ground that such portions of the order sought to be appealed from do not finally determine the actions within the meaning of the Constitution; motion for leave to appeal otherwise denied.